Title: To Benjamin Franklin from Dumas, 8 July 1782
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,Lahaie 8e. Juillet 1782
Je continue de profiter des bontés de S.E.M. l’Ambassadeur, en vous faisant parvenir la présente par le Courier qu’il expédie ce soir.
L’Escadre du Texel est sortie enfin, & sera maîtresse à son tour dans les mers du Nord, à moins que les Anglois ne détachent une portion de la leur, suffisante pour faire rentrer dans la coquille les Hollandois. Dans ce cas ce seroit une diversion des forces Brit. utile à la France & à l’Espagne; tout comme la flotte combinée de celles-ci l’est présentement pour le développement des forces de la Rep.— Vous aurez déjà appris l’interception d’une grande partie du Convoi Britannique parti pour Québec, Hallifax & la Caroline sous l’Escorte de Campbell, par la Flotte combinée.— J’ai appris l’arrivée à Paris de Mr. Jay et de Made. son Epouse. J’ignore encore, ce que je voudrois bien savoir, si Mr. Carmichael est aussi à Paris, ou s’il est resté à Madrid.
J’espere que Votre santé est parfaite, & que vous voudrez bien avoir la bonté de m’accuser la réception des diverses Lettres que j’ai eu l’honneur de vous écrire depuis quelquetemps.
J’espere aussi de pouvoir dans peu vous donner la nouvelle agréable du succès de la suite des opérations ici. Je consulterai demain ou après-demain avec un ami sur les meilleurs moyens d’aller en avant pour d’autres choses non moins importantes, sur lesquelles je pourrai m’expliquer d’avantage, à mesure qu’elles prendront de la consistance. Je suis toujours avec le plus respectueux attachement, Monsieur Votre très-humble & très-obéissant serviteur
Dumas
Passy à S.E.M. Franklin
